United States Court of Appeals
                                                 Fifth Circuit
                                              F I L E D
IN THE UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT                 February 9, 2006

                                          Charles R. Fulbruge III
                                                  Clerk
            No. 04-31072
          Summary Calendar


      UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

               versus

           TELLY GALLIEN,

                                  Defendant-Appellant

         (Consolidated with)


             No. 04-31075
           Summary Calendar



      UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee


               versus

           TRAVIS GALLIEN,
                                  Defendant-Appellant

         (Consolidated with)


             No. 04-31077
           Summary Calendar


      UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee


               versus
                             SIDNEY GALLIEN,

                                                     Defendant-Appellant

                           (Consolidated with)


                               No. 04-31083
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee


                                  versus

                            GEORGE CELESTINE,

                                                      Defendant-Appellant

                        --------------------
           Appeals from the United States District Court
               for the Western District of Louisiana
                      USDC No. 6:01-CR-60127-5
                        --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, George Celestine, Telly Gallien,

Travis Gallien, and Sidney Gallien appeal the denial of their

motion to dismiss the case against them, which was based on double

jeopardy grounds, following a mistrial.        The defendants argue that

the prosecution intentionally provoked them into moving for a




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                     2
mistrial and that the district court erred by misapplying the

principles given in Oregon v. Kennedy, 456 U.S. 667 (1982).

     The appellants have not shown that the district court’s denial

of their motion to dismiss was erroneous.    The district court’s

finding that the prosecution did not intentionally provoke the

defendants into moving for a mistrial was not clearly erroneous.

See Kennedy, 456 U.S. at 675-76; United States v. Gonzalez, 76 F.3d
1339, 1342 (5th Cir. 1996).   To the contrary, the record strongly

supports the district court’s findings concerning the inadvertence

of the error that led to the mistrial and the parties’ desires, or

lack thereof, for the mistrial.   Our review of the record and the

district court’s detailed reasons for judgment also refutes the

appellants’ contention that the denial of their motion was grounded

in a misapplication of Kennedy.

     The appellants have shown no error in the judgment of the

district court.   Accordingly, that judgment is AFFIRMED.




                                  3